Facility for rapid response to soaring food prices in developing countries (debate)
The next item is the report by Mr Mitchell, on behalf of the Committee on Development, on the facility for rapid response to soaring food prices in developing countries - C6-0280/2008 -.
rapporteur. - Mr President, the food facility began as a proposal from the Commission, in the light of the rising food prices that provoked riots in some countries, to use EUR 1 billion in leftover agricultural subsidy money to relieve the situation in developing countries through agricultural inputs and emergency safety nets. The money was, in this form, expected to be wholly additional to existing development funds. Now, five months later, we have our billion, but it is in an entirely different form than that originally envisaged.
Two Fridays ago, I attended the budget conciliation meeting, with my colleagues from the Committee on Budgets and the Council, where we were finally able to reach a compromise over the funding of the food facility regulation. The last sticking points were then ironed out on the following Monday at a trialogue between Parliament, Commission and Council.
The final compromise funding looks like this: EUR 1 billion to be financed over a period of three years, 2008-2010, via the flexibility instrument accounting for EUR 420 million; redeployment, with Heading 4, 'External actions', giving another EUR 240 million; and the increase of the emergency aid reserve by EUR 240 million for 2008. This increase requires a revision of the interinstitutional agreement. This amount is additional to another EUR 100 million used from the existing emergency aid reserve. As the emergency aid reserve is made up of contributions by the Member States, the top-up of funding will only be additional if the Member States do not compensate for their contributions by a corresponding reduction of the national budgets.
It has been suggested that there are noises of dissatisfaction from the Committee on Foreign Affairs and others about the part-financing of this from the Stability Fund. The Foreign Affairs Committee may be unhappy about this but it was probably about the best deal that could be done in the circumstances.
Although I support the compromise we have now reached, I have made a point of mentioning the shortcomings of the process and the outcome, both in the interests of honesty and to highlight - as I have done on previous occasions - the ludicrous situation where governments across the globe are producing multiple billions of dollars to bail out banks but have to search their souls to find, between 27 Member States and the budget of this Union, EUR 1 billion for the poorest people in the world.
I think we have done the best we could have done in a hundred days. We have found the money and we have put the regulation together, but it is not a totally additional billion. The content of this report includes the fact that the compromise text has already been accepted by all Member States in COREPER, and that essential elements from my report and the amendments from my colleagues on the Committee on Development are in it.
The regulation is limited in time. It now runs until the end of 2010. It concentrates on tackling the short-term crisis; its objectives are to boost agricultural production. It opposes the dispersion of funds by confining its use to a limited list of high-priority countries. It also widens the scope of possible implementing organisations and ensures parliamentary accountability. There are two statements appended to the regulation which help to ensure its proper implementation.
At the end of the day, I think we have done the best we can between Council, Parliament and Commission. We have done it in a hundred days. We have brought the law before Parliament. We will vote on it tomorrow. It is already agreed. We have found the money. I would like, in that context, to pay tribute to the cooperation we received from the Council and the Commission, particularly from Commissioner Michel, who really did want this money to be additional.
I would also like to thank the secretariat of the Development Committee, particularly Guido Van Hecken and Anne McLauchlan and to thank, in my office, Eoin Ó Seanáin and Oliver O'Callaghan, who were very helpful in all of this. I think at the end of the day that it is a good day's work and the best we could have done.
Thank you, Mr Mitchell, and congratulations on your report and on a really important and admirable topic, which will enhance the European Parliament's reputation in the world as a factor for progress and solidarity.
Commissioner Michel now has the floor. Like Mrs Oviir, Mrs Goudin and myself, he has just come back from the other side of the world, 14 000 km away, and he is going to tell us, on behalf of the Commission, about the meeting we had during the ACP-EU Joint Parliamentary Assembly. I can see you are on good form today, Commissioner.
Member of the Commission. - (FR) Mr President, Mr Mitchell, ladies and gentlemen, the food crisis has had a severe impact on developing countries.
I think that, as you have said and as you have shown by your actions, Europe had a moral obligation to respond rapidly, and this is all the more true since this crisis has been accompanied by a very serious financial and economic crisis whose disastrous effects on developing countries we will soon, unfortunately, be able to calculate, because these could very well involve the cancellation of public development aid, at the very least. However, we shall have an opportunity to return to this subject.
It seems to me that our three institutions - Parliament, the Council and the Commission - have succeeded in meeting the challenge by working swiftly on this facility intended to enable a rapid response to soaring food prices in developing countries.
I should like to thank you on behalf of President Barroso and the Commission. My special thanks also go to the rapporteur, Mr Mitchell, for his outstanding work, as well as to Mr Böge and Mr Le Foll for the contributions they have made on behalf of the Committee on Budgets and the Committee on Agriculture and Rural Development, respectively.
As you know, we regret the refusal to make use of the available margins under heading 2. However, we remained realistic given the prospects for an agreement on a good text. I have to say that the compromise text on which you will vote tomorrow is a good one: on the one hand, because it properly includes your amendments and those made by the Council and, on the other, because it retains the three key elements of our position.
Firstly, a response of EUR 1 billion, and no one seems to have cast any serious doubt on our estimation of the requirements. Secondly, it has always been understood that this should be concentrated over a very short period of time. We proposed a period of two years but could accept three. Finally, the objective was to revive agricultural production in the countries most affected by the increase in prices. In other words, it was to save crops in the immediate future.
What are the next steps after you vote tomorrow and after the Council's decision of 16 December? I think that the most important thing will be implementation in practice. In January 2009, the Commission will propose the initial project funding decisions, because I believe that we clearly need to get things under way very quickly. The main aim is to save the agricultural production of the 2009 harvest. We shall therefore do everything possible to ensure that the majority of the financial commitments are realised in 2009 and have an effect on agricultural inputs, for example, for the 2009 season.
As agreed, the general plan for implementation of the facility will be submitted to you in the very near future and, in any case, by the end of April 2009. This facility came about thanks to the political will of our three institutions, and its rapid, effective implementation will clearly require this same shared will.
Mr President, the Committee on Budgets was aware of the European Union's moral responsibility to countries that are in difficulty. However, you need not regret for a moment, Commissioner, that we were unable to find the money for this noble purpose in Chapter 2.
There is no point regretting this, because we have the same moral responsibilities to European farmers, whom we have been telling for months that there is no money for this, that and the other thing, and that the farmers in the new Member States will have to wait 10 years until they receive equal treatment. The funds had to be found elsewhere, in the appropriate place, and as the rapporteur has stated, we have indeed succeeded in doing so. I think that we have done a good job and we can be proud of it.
The Committee on Budgets faced yet another problem. We were not convinced that - as the Commissioner has also stated - the Commission responded quickly, and that the European Commission's proposal is expedient in every respect. We found it regrettable that the concept of microcredit was not mentioned in the original material. The Committee on Budgets considers that it is very difficult to determine in Brussels or at the headquarters of any other international institution how one or another region or farmer that is facing difficulties can find a way out of their situation.
The microcredit system has proven to be very successful and has helped many countries in difficulty, and we are very grateful that the Committee on Development has accepted the recommendations of the Committee on Budgets in this regard. Commissioner, I cannot guarantee, but can predict that in all likelihood the result of the vote tomorrow will meet with your satisfaction and that of all concerned parties. Thank you for your respectful attention.
draftsman of the opinion of the Committee on Agriculture and Rural Development. - (FR) Mr President, I shall be brief. First of all, I should like to thank Mr Mitchell and to commend his work. I should also like to thank the Commissioner for his commitment and say that the food crisis will not simply be dealt with in two or three years but will remain a concern during the years to come.
I should like to add one point in my role as representative of the Committee on Agriculture and Rural Development. It is that, for fifteen years, the proportion of development aid devoted to agriculture has been consistently falling. As Mr Diouf has said, it has dropped from 15 to 4%. It is time to consider the idea that development also means supporting agriculture and, if this facility is to have meaning in the future, then this is the meaning that I personally intend to give it.
on behalf of the PPE-DE Group. - Mr President, I would like to thank Mr Mitchell for his report. I welcome the creation of this food facility for the world's poorest farmers which has finally been agreed after long negotiations.
Some members of the Council were not willing to provide unspent agricultural money to support developing countries. While one sixth of the world's population is now going hungry, certain Member States of the European Council held back (though a majority of members were in favour of using the CAP), citing a fear of setting precedents as their tenuous justification.
The money has been found elsewhere, being phased over three years from 2008 to 2010 instead of over a two-year period. Sadly this money was most needed a few months ago when food prices were soaring. Food prices are no longer soaring in some of those same countries.
Since food prices began to increase, the number of people going hungry has risen to nearly one billion. This year 100 million people were driven into poverty as a result of the food and fuel crisis, and that number continues to grow. People in developing countries spend up to 80% of their income on food, underlining the reason why the price of food must remain accessible.
The food facility will contribute to solving some short-term needs by providing agriculture inputs and strengthening safety nets. However, a new food crisis will be imminent unless EU Member States and other rich countries address the structural problems that fuelled the food crisis.
Congratulations, Commissioner. Without your total dedication to this cause, it would not have come to this apparently happy ending. You have fought hard all the time to achieve this aim. My thanks are also due to my colleague the rapporteur, Mr Mitchell. Between the two of you, you have saved the European Union from the resounding ridicule that would have resulted if we had not managed to find this billion, after having promised it so often in so many places around the world.
Maybe it is not exactly a billion and it will not be entirely additional, although a very large part of it will be. It will not come from agriculture, as you had proposed, Commissioner, and it will not all come in just one year, but in two or three. The imperfections of the real world, however, did not stop you from achieving the goal that you had set yourself, with, may I say, the help of the Committee on Development and the Socialist Group in the European Parliament.
It is not a lot of money: just EUR 1 for each malnourished person in the world, EUR 1 per hungry individual. It may, however, help to reduce the number of them in the future, provided that the Member States do not deduct the additional funds that they have had to provide for this emergency relief from their development aid.
Therefore, Commissioner, I call on all the Member States not to reduce the additional amount provided in this sum by cutting back in their national budgets. One Member State has already hinted that it may do so. Others like Spain, on the other hand, have made a firm commitment not to do so. There is no point at all in robbing Peter to pay Paul, in other words just moving money around so you end up giving the same amount. I am sure that you, Commissioner, will be the first to complain if that happens.
on behalf of the ALDE Group. - (FI) Mr President, I would like to thank Mr Mitchell for his excellent report. My group has always been in favour of the rapid granting of food aid. The Commission made its proposal for aid worth EUR one billion in July. Unfortunately, that went against the principles of the Interinstitutional Agreement on budgetary discipline. This was surprising, as the Commission is traditionally a guardian of the Treaty and lawfulness. It was not until the budgetary conciliation stage that the Commission altered its proposal to conform to existing legislation. It was then that agreement was reached.
The French Presidency also deserves our gratitude. It succeeded in persuading the Member States to adopt the food aid position. EUR 760 million out of EUR 1 billion is new money and a clear victory for the European Parliament.
One problem is ensuring that the aid gets to its intended destination. Sceptics claim that just a part of the aid arrives at its destination, while most stays in the hands of intermediaries. This problem needs to be watched closely. One problem with agriculture in the developing countries is not the availability of fertilisers or seed but the lack of education and the primitive working methods, equipment and facilities. That will not be solved in one year with a billion euros. That is why food aid is primarily a wake-up call that development cooperation should make agricultural development and boosting food production its priority.
Agriculture in developing countries is often practised in difficult conditions, typically barren spoil and a harsh climate. Such circumstances call for an exceptionally high degree of professional know-how and advanced farming methods. For that reason, vocational training needs to be developed. At present there is barely any at all. Production methods need to be adapted to the limits that poverty imposes. The leap from plough to hi-tech tractor is not at all an appropriate one. Agricultural development needs to happen one step at a time.
on behalf of the Verts/ALE Group. - (FR) Mr President, now that my fellow Members have reminded us of the somewhat difficult progress of this excellent initiative, we hope that it will start to take a more concrete form.
For my part, Commissioner, I should like to question you on two points. Firstly, it is said that some of the finance for the additional funds will be provided by drawing on the funds dedicated to the stability instrument, which was set up for the purposes of conflict prevention and the consolidation of peace. This redeployment appears to me to be extremely problematic. Has it been confirmed? And if it has, will any compensation be envisaged? I imagine that you will no doubt also be concerned with the long-term future of this instrument of instability.
Secondly, now that this EUR 1 billion seems to have been raised, what channels will be employed to ensure that the funds are moved quickly and effectively to the many different and widely spread actors in the field, as well as to the hundreds of family-based agricultural organisations? How do you intend to deal directly with these actors in the field and avoid the waste and loss which, as we well know, are associated with the presence of many different intermediaries?
on behalf of UEN Group. - (PL) Mr President, the European Union is attempting to establish a facility which will enable it to offer rapid assistance to poor and non-developing countries, to ensure that their populations survive if food prices rise. In this context, we have been saying that the food shortages in those countries are permanent, and not simply associated with failed harvests or speculative food price rises. It follows therefore that short-term responses and food aid will not solve the problem.
Offering training and introducing new production methods, better seed and fertiliser, promoted for years by FAO and the World Bank, have not brought the expected results. For this reason, regarding EUR 1 billion as a facility which will allow rapid response to food price surges in developing countries is not commensurate with the expected results, especially considering the way our Union operates.
This was perfectly well noted and understood by Mr Mitchell, the rapporteur, but it would seem not to have been grasped by the rapporteurs for the consultative committees and the Committee on Budgetary Control.
The global food crisis and soaring prices are the result of food becoming a common commodity, an object of capitalist speculation rather than a means of survival. The European Union, by giving minimum funds and dedicating a fraction of its time wants pharisaically to wash its hands of its responsibilities on, what has officially been described as a crime against humanity. We believe that these funds will end up in the pockets of the multinational companies in control of the development programmes. The solution to this problem demands respect for the right to food security and sufficiency, supporting small- and medium-sized farmers and restructuring local and regional markets. In essence, we need a fundamental change in the common agricultural policy which currently promotes the transferral of the land over to the few, the uncontrolled exploitation of natural resources and the replacement of food crops with other plants.
on behalf of the IND/DEM Group. - (SV) Madam President, poverty, misery and starvation are the daily lot for the more than two billion members of the earth's population who live on less than two dollars a day. The recent dramatic price increases, particularly for rice, maize and other staples, are of course another major reason why many people do not have enough food. The EU has also noticed this problem and consequently wishes to set up a fund to deal with the crisis.
The question that we must ask ourselves, ladies and gentlemen, is why we accept the EU's damaging agricultural policy, which is one of the worst culprits in this regard. This protectionist policy robs poor people of income opportunities and thus of the ability to avoid starvation. Nonetheless, this Chamber always votes in favour of the common agricultural policy. It is a tragedy, and I ask myself whether it is a conscious or an unconscious move on the part of the EU.
(PL) We are all aware that due to the continuing food crisis many people, especially those living in the very poorest developing countries, are experiencing great difficulties. Instead of achieving the UN Millennium Development Goals, further millions are falling into poverty.
The European Union must not hold back from coming to their aid. I expect that most of us sitting in this room would agree with this. Supporting these countries is our moral duty, an expression of solidarity with poorer nations. We must show them the right way to overcome the crisis and help them to provide the appropriate quantity of food, above all by supporting their agricultural production.
I should also like to stress that assistance is needed not only outside the Union. Within the Union too, millions face the problem of high food prices and food shortages. I therefore ask that while helping others, for instance in Africa, we do not forget those waiting for our assistance close by. This is why we need to support the European Commission's proposal increasing funds for the food distribution programme for Europe's most deprived people. It is regrettable that some Member States are opposed to this programme.
(ES) Madam President, in the framework of the current crisis, the United Nations has warned us of the dire situation faced by 22 particularly vulnerable countries, and the World Bank tells us that the 850 million people already going hungry in the world will be joined by a further 100 million as a result of the crisis.
This situation required a swift, joint response from the European Union, and in July the Commission proposed a special financing facility to help farmers in developing countries and to try to mitigate soaring food prices.
The measure sought both to increase agricultural production in those countries, where the effects of rising prices are felt most strongly, jeopardising chances of meeting the Millennium Development Objectives, and as far as possible to avoid instability and tensions that might endanger the results of years of investment in the political spheres of development and peacekeeping.
We therefore welcome the agreement that has been reached, fulfilling a promise of adding EUR 1 billion that was made, as I was saying, at the highest political level ...
(The President cut off the speaker)
Madam President, I would like to congratulate all those involved in this report and this very significant achievement: the rapporteur Gay Mitchell, all the political groups - including my own - and Commissioner Michel.
Food prices and the collapsing global economy will have devastating effects on people in developing countries. It has been estimated that, for every 1% drop in the world GNP, 40 million more people will be driven into poverty. Consequently, it is extremely important that this proposal to cope with soaring food prices is implemented with urgency. The developing world is not the author of the current financial and economic crisis. If we are to avoid condemning another generation of people to abject poverty and hunger, we must avoid short-sighted penny-pinching in the field of development aid. As has already been pointed out, the figure of EUR 1 billion may seem large, but it is trifling compared to the amount of money we are pumping into banks and stimulus packages. I urge that this report be implemented as quickly as possible.
(RO) The Council of the European Union should make national and international policies relating to the problem of guaranteeing food supplies to populations more coherent.
High food prices are having serious repercussions for the poorest populations and are putting at risk the achievement of the Millennium Development Goals. The introduction of the facility proposed by the regulation is a result of lower agricultural expenditure.
The European Community needs to boost the growth of agricultural production in the short and medium term in developing countries, while reducing the adverse effects of rising food prices on the poorest sections of the population in developing countries.
Community aid is not going to be used to pay taxes, duties or other charges. At the same time, this regulation must ensure protection for European farmers.
(DE) Madam President, we have destroyed agriculture in developing countries by providing billions in export incentives and we have undermined food safety in these countries. If we think we can offset this with one billion, that is ridiculous! I am in favour of this one billion being paid - do not get me wrong - but 850 million starving people are not the result of our having had high food prices but of our having pushed the prices to such a low level in these countries with our export incentives that agriculture no longer pays. The subsistence economy, owner farming and self-sufficiency have been destroyed.
By this logic, if we now give them one billion, it will not help, instead it will aid destruction. We must therefore take great care as to how it is awarded.
I am favour of our strengthening food safety long-term in these countries. This means that we must stop dumping exports on these markets.
Member of the Commission. - (FR) Madam President, following this and some of the other contributions, I should like to make one important point very clear. This EUR 1 billion is in no way a structural response to the problem posed by the food crisis in developing countries.
It is, in reality, a rapid reaction intended as an emergency response in order to save the forthcoming crops, that is to say those of 2008-2009 - I think that we might more properly talk of those of 2009, 2010 and perhaps 2011.
I would also add that the underlying idea is that, at some time in the future, naturally, this rapid response capability could become permanent. In saying this, I am certainly going to worry a number of Member States. I have therefore said that this is a rapid, intact response. It is not the structural response.
The structural response was basically alluded to by Mr Le Foll when he rightly voiced his concern that, for many years now, the share of the development aid budgets allocated to agriculture and rural development has been constantly shrinking. Clearly, I shall pass over the question of the responsibility for all this. I believe that, although undoubtedly acting in good faith, the international community has to some extent colluded in this withdrawal. Clearly, then, we now need to refocus on this issue. Progress has been made. I have already had the opportunity to present the figures to you. The ninth European Development Fund: four countries chose agriculture or rural development as a sector on which to focus or concentrate in their cooperation with the Commission. Four, representing EUR 650 million, in the tenth European Development Fund and, after much discussion, many suggestions and great insistence, we are now at a level of EUR 1.25 billion for 25 countries. Twenty-five countries is only a third of the total, however. There is therefore still work to be done.
I believe, following on from what Mr Le Foll was saying, that the idea suggested by a number of the European Union's development ministers that, in five years' time, the bilateral development aid budgets focusing on agriculture should rise from an average of 10-15% is a good one. Clearly, these figures will have to be discussed. This will obviously make structural responses possible. This EUR 1 billion is therefore not meant to act as a structural response, or at least, not on a large scale. It is intended for emergency purposes.
I must tell you that references to the situation of European farmers compared to the small farmers of developing countries present me with a moral problem. First of all, I do not think that it is right to compare them. I believe that the European farming community or, at any rate, family businesses, are facing a number of problems, but in the case of the EUR 1 billion we are talking about here, what was the starting point? The starting point was the idea that, since prices had risen, the compensatory mechanism intended to cope with falls in prices and the loss of income for European farmers no longer had any purpose. The idea therefore emerged of using these sums, somewhat symbolically, to allocate to these other countries what had been planned for European farmers but had not proved to be necessary.
I do not think that the situations should be compared. I most truly do not. Of course, I think that Europe's consumers and citizens have the right to our full consideration and I regret, furthermore, that it should be so difficult to help those in Europe who are in need of assistance, in particular by means of the aid which is currently being debated and on which little progress seems to have been made.
We should not establish a link and we should not make our actions in favour of some dependent on our possibly parallel actions in favour of others. The two things are not the same; they are really not at all the same. First of all, we are not talking about the same levels of poverty and, secondly, I believe that we must remain consistent.
This is a fundamental question which, in essence, perfectly frames the problem of the consistency of European policy with regard to agriculture. The problem was raised by Mr Borrell. It is clear that the real issue at hand that we must now monitor very closely and that will require us to be extremely responsive, both at the level of Parliament - which I know will act in this way - and of the Commission, and even of certain Members of the Council, concerns our Member States, which have accepted this formula, along with a number of other Member States, which have been forced and constrained to accept it, because we have had to fight. I express my sincere thanks to Parliament because I do not believe that this would have been possible without it. At a certain point, I even thought that we would not succeed, so increasingly specious and at the limits of intellectual honesty were the arguments being advanced.
Of course, Mr Borrell, total vigilance will be required in order to observe whether the Member States or some of the Member States will not compensate for the commitment they have undertaken here. If this were to happen, it would clearly constitute nothing more than a fool's deal, and we would undoubtedly have to continue our efforts.
I have just come back from Doha. I must admit that I am anything but wildly optimistic about the increase in public development aid. I must say that, when you leave meetings that have gone on for several hours - I admit that I sometimes have a rather volatile temperament but I am able, nevertheless, to keep my nerves in check - it can be difficult to put up with. It is difficult to put up with bad faith, with speeches that say that more public development aid is needed but, when a suitable text is drafted to reconfirm past commitments, suddenly there is no longer agreement and people invent all sorts of reasons not to undertake the commitment or, at any rate, to leave enough escape routes available to be able to turn their backs on their responsibilities and commitments in the most dishonourable way. So we will have to fight. Let us not be under any illusions about that. We shall have to accuse, expose, call on those responsible to face up to their responsibilities and, most of all - because I admit that I cannot put up with it anymore - undo, disassemble the double-speak, because the most terrible thing of all is that, at the very same time as they are making speeches of the most fabulous generosity, the speakers are treacherously doing all they can to stop the commitments from being honoured. We have therefore not seen the last of such behaviour, of that I am sure.
Mr Virrankoski, the aid must arrive at its intended destination, and I believe in all honesty that, in the case we are discussing, it will arrive. Nevertheless, I must in some way demand consistency in the struggle we wish to undertake together. When we say, the aid must arrive at its intended destination, we are sending the worst possible message to the public, who we need in order to help us encourage States to increase their public development aid.
We must stop saying the first thing that comes into our minds on this question. I think that the public aid that is dispensed by the Commission under your control and under the control of all the institutions whose task it is, does arrive at its intended destination. We may discuss our procedures, our rules, the fact that it is necessary to conduct consultations, audits, studies and so on, and that this has a cost, in a certain way, that it takes money, but, on the other hand, this is undoubtedly the price that has to be paid for genuine control and this is also the price that has to be paid for ensuring a minimum level of quality in delivering the service.
We therefore have to know what we want, but I do not believe that you can say that the aid would not arrive at its intended destination. In the case in question here, I can confirm that all of this can be verified and checked and that we have all the procedures with which you, moreover, and I are familiar. I therefore honestly believe that we should not be too anxious about this.
Mrs Aubert, I believe that, fundamentally, through your question or suggestion, you have given voice to what, for me, is also probably one of the negatives, one of the few real negatives, of the agreement, clearly, because, when considering the stability instrument, you have seen perfectly that what is taken from the stability instrument is money that is not necessarily available for other things and that, at root, this is, to tell the truth, a shift. It is, furthermore, what stops us, or, at any rate, what stops me, from claiming that this is an additional EUR 1 billion. We cannot really say that this is an additional EUR 1 billion, and Mr Mitchell has had the intellectual honesty to emphasise this. However, being completely objective, I nonetheless believe that this should not stop us from being happy because I did not really expect us to get this far.
So the EUR 240 million will be redeployed from the stability instrument, and EUR 70 million of this in 2009. The available balance will, broadly speaking, be at the 2008 level, which was EUR 135 million. However, this is not really an argument. All things being equal, it is of course an argument. If any new requirements were placed on this instrument, we would have a problem. However, as far as 2010 is concerned, the Commission has been invited, during the budgetary conciliation phase, to present a revised financial programme designed to ensure the ordered progression of the amounts planned for the period 2010-2013 while retaining an unchanged annual margin level. This revised programming will be presented within the framework of the annual policy strategy, and we shall naturally monitor it closely.
Turning to the questions you have asked concerning implementation: depending on the country, the choice will be made on the basis of criteria of effectiveness. Who might cooperate in this? Clearly, the international and regional organisations, the countries themselves, the States and the decentralised authorities, the NGOs, as well as the agencies of the Member States. Moreover, if the number of types of operators has been extended, this is at Parliament's request. Personally, I admit that I was opposed to this but it was your wish and I can understand it. The criterion will be one of effectiveness, but if we want to act quickly, then you have to know that the best way of doing so is to work, as a priority, with the organisations set up for this very purpose and with which we can basically move more swiftly because we have rules for cooperating with these institutions that are capable of rapid action. However, I can assure you that we shall fully participate in this effort, as was decided by your Parliament and as was decided in the final agreement.
Personally, I think that Europe has shown itself to be equal to the challenge because I believe that we are talking here about the EUR 1 billion for this rapid reaction to save the crops. I should also like to remind you of the hundreds of millions of euros that have already been released and spent and that we shall continue to spend within the framework of our emergency humanitarian aid or emergency food aid. Europe has been extremely responsive in these areas. I just want to remind you - and it gives me pleasure to do so here - that, in 2007, Europe represented EUR 46 billion per year. I have yet to see another donor provide as much development aid.
As far as Mr Droutsas is concerned, to say that the European Union is washing its hands of this matter and that everything will be swallowed up by the businessmen is a view that I cannot share and that seems somewhat excessive to me. I am not saying that everything is completely wrong. For example, it is clear that we can discuss, debate the price of fertilisers and seed. We can indeed attempt to obtain an objective view of this question. It would probably not be a waste of energy, as part of the structural response, to attempt, at the level of the major international organisations - and this is something I am thinking about more and more - to negotiate with all these leading companies, which basically produce particularly effective seed but at an extremely high price. The same applies to fertilisers. There are initiatives that we should certainly consider, not least the idea of producing fertilisers locally, for example. There are places where this could be done. We could also create supply corridors that would make it possible greatly to reduce transport costs. I recently met a producers' organisation to get an idea about what they were prepared to do, and we are also going to hold a meeting between them and our business forum to see what they can bring to our structural response strategy. I obviously see this as important.
Mrs Goudin, I am often in agreement with you but I have to say that I do not believe that protectionist policies are the solution in the countries that are facing this problem. In contrast I think that what would be interesting - because I believe that protectionist policies risk throwing everything off balance, or at least risk not responding to the problems at a regional level, although this is an economic dimension that I am not going to address now - where I would be willing to back you and where we are currently working intensely, in particular with the French Presidency, is on the following question: how can we organise the specific nature of agriculture in developing countries in the same way - we seem to have rather short memories in Europe - as Europe has done for its own agriculture? In Europe, agriculture has never been considered to be a type of production or an economic product identical to all other economic products. Agriculture has always received special treatment. I will not yet say that this is my definitive option but, when we consider regional common agricultural policies, these, in my opinion, are objects of study that it would be interesting to take forward quite rapidly with the aim, of course, not of bringing about protectionism but protection - something quite different indeed. I prefer the concept of protection to the one of protectionism and the anxiety it causes.
To conclude, I would just like once again - I hope that I have covered as much ground as possible - to thank you for the agreement and for your commitment. Without you, this would not have been possible. We have just convincingly demonstrated that, when the European Parliament and the Commission are able to work in harmony, it is difficult for the States to resist.
rapporteur. - Madam President, I thank the Commissioner and the Chairman, and the other Members who spoke, for their kind words about my contribution to this report. I would also like to thank Reimer Böge for his work in the Committee on Budgets in facilitating it and my shadow rapporteur, Thijs Berman, who was very supportive and helpful in seeing it through.
In the developing world, 78 children per thousand die at birth. In the European Union the figure is 5 per thousand on average. It used to be 45 per thousand just after the Second World War in Ireland. We have got it down to 78 in the developing world, and we can get it down again to what used to be the rate in Ireland, and to what now is the rate in Ireland, with determination and commitment.
If they get past birth, two million of those children will die before the age of five for lack of vaccines that have been available in the west for over 30 years. In that context, and when you see the hunger that those children will face, the lack of educational opportunity and the absence of health facilities, some of the contributions made here this evening bordered on inhumanity. Members playing to their national galleries at the expense of those people is obscene, and it is time that this was said very clearly.
By 2050, the population of this planet will have increased from some 6 billion to some 8 billion. Ninety percent of those people will be born into what is now the developing world. If those people continue to exist in their present conditions, it will be the cause of the third conflagration on this planet, causing huge migration and huge problems.
On the other hand, if we invest and work with those people in solidarity, they will be our trading partners. These are the options facing us and that is why I think it is important that we can respond with a facility such as this.
The debate is closed.
The vote will take place on Thursday 4 December at 12 noon.
Written Statements (Rule 142)
in writing. - (FR) I support this initiative providing the European Union with a new development policy instrument to tackle the key problems linked to the rise in food prices that has sparked riots, unrest and instability in several countries, threatening the results of many years of investment in politics, development and peace keeping.
Hundreds of millions of people have seen their poverty exacerbated. The progress made towards achieving the Millenium Development Goals has been undermined. The Union plans to fund 10% of the EUR 18 billion required, that is to say EUR 1.8 billion and, given the funding already available, an additional package of EUR 1 billion is needed. I do not agree, however, with the European Commission's proposal to use funds reserved for agriculture and I hope that the Council will oppose this and will reach a compromise on this funding. Politically, it would be a disaster if, through financial means or worse, the use of symbols, European citizens were to feel that our development policy, in particular issues associated with hunger, were to operate at the expense of the common agricultural policy, which is a different matter.
In my view, the Commission's proposal presents a limited number of options in terms of how financial aid can be granted as it stipulates that the initiatives should be implemented exclusively with the help of regional and global organisations. I understand the motives behind these restrictions, but I support the active involvement of all stakeholders: consumers, producers and the general public too.
It goes without saying that farming conditions vary in developing countries. However, the facility needs to be adapted to specific local conditions, with a view to consolidating and streamlining markets. Small farmers need to be protected against the development of possible dominant positions on the market.
Introducing this type of facility is beneficial and provides an incentive to farmers in developing countries. It is also appropriate in the context of the current global economic and financial crisis. However, I would like to emphasise the importance of the condition that funds are allocated on a supplementary basis and that this is not detrimental to development activities required in other areas. We need to strictly observe the commitments we have undertaken. We also need to protect farmers, especially those from the new Member States who still do not enjoy the same support as farmers from the other 15 Member States.
in writing. - (ET) For years, experts on the right to food at the UN, the World Bank and the International Monetary Fund have warned the global public of the possibility of famine.
At a time when wealthy Western countries are burning food, more than 850 million people are starving across the world. Every five seconds, one child below the age of 10 dies from a lack of food. The rapid increase in the price of foodstuffs affects 2.1 billion people worldwide on a daily basis, many of whom are trying to survive on less than USD 2 per day.
The ever-increasing scale of biofuel production has contributed towards raising the price of foodstuffs, which has in turn had a large effect upon the people of the world. The price of foodstuffs has skyrocketed on the world market because an ever-increasing area of arable land is now being put aside to grow oil plants to be used as raw material in the production of biofuel (for example, to produce 50 litres of fuel, 200 kilograms of corn is needed, on which a Zambian or Mexican child could live for a whole year). In addition, several countries have suffered through drought or flooding, which has considerably decreased their harvest yield.
It is my view that the European Union should be willing to contribute more rigorously in its pursuit of the UN Millennium Development Goal: to halve world famine by the year 2015.
I welcome the European Commission's initiative to direct EUR 1 billion into solving the foodstuff crisis. This will allow for the provision of EU food aid to the most disadvantaged people in order to satisfy their primary nutritional needs and contribute towards increasing the capacity of developing countries to produce their own foodstuffs.
At the moment, relatively little motor fuel is produced from edible crops in Europe. However, we should not sacrifice human foodstuffs purely for the sake of 'green energy'. Rather, support must be given to scientific research with the goal of producing motor fuel from alternative sources. This would help to avoid an increase in the price of foodstuffs, and would also help to prevent famine and global warming.
in writing. - (PL) The past two years have seen an escalation of agricultural produce and food prices. These changes have been felt most painfully by nations in the most difficult economic situation and countries at war.
Approximately 2.1 billion people throughout the world must survive on less than two dollars a day, which means that they spend approximately 50% of their income on food. These are the people most at risk of disease and death due to the record prices of their staple foods, namely cereals such as rice, corn and wheat. This has a direct impact on the number of starving people, which increased by another 50 million in the year 2007 alone. The crisis is further intensified by the adverse impact of the climate change and by the shortage of such natural resources as water and energy.
As part of our aid and attempts to address this crucial issue, we need to invest the funds intended to improve access to resources of agricultural production and services and to increase agricultural production capacity, in order to satisfy the basic food needs of developing countries.
The European Union must also increase its expenditure on agriculture, since the 4% allocated to development policy so far is decidedly too little.
Of equal importance is a return to the minimal regulation of international markets, to ensure supplies and at least a relative stability, in the interest of all consumers and producers throughout the world.
in writing. - I welcome the timely report on the proposal for a regulation establishing a facility for rapid response to soaring food prices in developing countries. This year the world has been shaken by various crises that have taken a terrible toll on the poorest populations of the world.
It has been proposed that one billion euros are to be spent to improve their situation over the period from 2008 to 2009, which is quite a notable sum in the European Union budget. But I would like to remind you that most European Union humanitarian and development aid is not directed by the Commission but by the Member States. If the Member States fulfilled their commitments to the Millennium Development Goals, the Commission would not have to take such action.
The rapporteur has rightfully pointed out that one cannot desire more effective common policies without providing more budgetary resources, yet the Member States seem rather reluctant to do that.
In my opinion, the Member States ought to start pooling their resources under the auspices of the Commission to exercise a truly effective common humanitarian and development policy.
Concerning the report on a facility for responding rapidly to soaring food prices in developing countries, I am definitely in favour of its adoption, since developing countries need this kind of assistance. At the same time, though, I would like to point out that the report failed to include among the causes of the crisis one which in my view is far more important than the increased consumption of meat in China and India or the drought in Australia. I would remind you that food prices are also increasing within the European Union and it is abundantly clear that the constant increases are due to rising energy prices which in turn relate directly to the mounting profits of multinational energy firms. Neoliberalism has become the model for all of the EU's policies, but in reality it will not solve the problem of food sufficiency anywhere in the world.
in writing. - (SK) The record high prices for staple foods, which have a major impact on the numbers of people suffering from hunger in the world, are due to several well-known factors. Apart from the specific situation in some countries (such as China and India) these factors include global fluctuations in the weather, the shift from growing crops for consumption to growing crops for biofuel production and low world grain stocks.
In this context I consider it essential for the EU to develop a unified, coordinated and effective response. I welcome the Commission proposal to establish a fund for handling the food crisis, particularly at a time when higher food prices are increasing the cost of the food aid which is needed by increasing numbers of people. We must not forget that we are using EU taxpayers' money for development aid. Neither the sharp food price increases in developing countries nor the results of these increases on the poorest people can justify us in failing to ensure the effective and transparent allocation of these funds. In view of the unstable regimes in many developing countries, the violations of democracy and the corruption I am very reluctant to prop up their national budgets. I would prefer to support projects and programmes that are managed by non-governmental or semi-governmental organisations, consortiums or associations representing these. Two years ago I made a proposal adopted in a plenary session for aid to be monitored and assessed twice a year and then signed off by the Commission, the local state authorities and the aid recipients.